UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2320



FOOD LION, INCORPORATED,

                                            Plaintiff - Appellant,

          versus


CAPITAL CITIES/ABC, INC.; ABC HOLDING COMPANY,
INCORPORATED; AMERICAN BROADCASTING COMPANIES,
INCORPORATED; ABC NEWS; LYNN NEUFER; RICHARD
N. KAPLAN; IRA ROSEN; SUSAN BARNETT,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. N. Carlton Tilley, Jr.,
District Judge. (CA-95-513-4)


Argued:   May 9, 1997                      Decided:    June 19, 1997


Before HALL, WILKINS, and MICHAEL, Circuit Judges. *


Affirmed by unpublished per curiam opinion.




    *
      Judge Hall participated in the oral argument of this case,
but recused himself thereafter.    The case is decided, and the
opinion filed, by a quorum of the panel. See 28 U.S.C. § 46(d).
ARGUED: Michael John Mueller, AKIN, GUMP, STRAUSS, HAUER & FELD,
L.L.P., Washington, D.C., for Appellant. Nathan Lewin, MILLER,
CASSIDY, LARROCA & LEWIN, L.L.P., Washington, D.C., for Appellees.
ON BRIEF: Richard L. Wyatt, Jr., Charles L. Warren, Steven E. Ross,
AKIN, GUMP, STRAUSS, HAUER & FELD, L.L.P., Washington, D.C.; W.
Andrew Copenhaver, WOMBLE, CARLYLE, SANDRIDGE & RICE, P.L.L.C.,
Winston-Salem, North Carolina, for Appellant. William H. Jeffress,
Jr., Randall J. Turk, Daniel J. Cloherty, MILLER, CASSIDY, LARROCA
& LEWIN, L.L.P., Washington, D.C.; Nathan Siegel, CAPITAL
CITIES/ABC, INC., New York, New York, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Food Lion, Inc., appeals an order of the district court

dismissing, under Fed. R. Civ. P. 12(b)(6), its action seeking a

declaration that it is the owner of the copyright to videotapes
made by undercover journalists employed by defendant Capital

Cities/ABC, Inc., and damages for the infringement of its alleged

copyright.    We have considered the briefs and heard the arguments

of the parties, and we affirm the judgment of the district court

for the reasons stated by that court in its memorandum opinion.

Food Lion, Inc. v. Capital Cities/ABC, Inc., 946 F.Supp. 420
(M.D.N.C. 1996).


                                                          AFFIRMED




                                 2